Citation Nr: 1828738	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-40 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back condition to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Herdliska


INTRODUCTION

The Veteran served on active duty from October 2001 to October 2005.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.  The August 2011 rating decision denied service connection for a low back condition. 

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in December 2017, and a transcript of the hearing is associated with his claims folder.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that stress placed on his back as a Marine and a warehouse worker while in-service led to his current low back condition.  The Board finds that additional development is required before the claim on appeal is decided.

A physical examination administered by the VA while the Veteran sought treatment for low back pain resulted in a diagnosis of degenerative disc disease.  See October 2010 VA treatment record.  There is also a note in the Veteran's VA treatment record in which the treating physician advised the Veteran to seek service connection.  Further, a private provider indicated that a current low back disorder "could be" related to the Veteran's period of active service.  However, the opinion was equivocal in nature.  

Without an adequate medical examination which supports any conclusions with sufficient rationale and explanations, there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Because the Veteran has a current disability and the record indicates that this disability may be related to his service, the Veteran's claim for entitlement to service connection for a low back disorder must be remanded for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA and non-VA treatment records regarding the low back.

2.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of any current low back disability.  The examiner is requested to provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current low back disability that was caused by or is related to service.

The examiner should consider and discuss as necessary Dr. S. Chang's December 2017 private medical opinion already of record.  

The examiner should provide a rationale for all conclusions reached.

3.  Then, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

